Citation Nr: 1442869	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-08 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini



INTRODUCTION

The Veteran served on active duty from May 1940 to May 1946.  He died in May 2000.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim on appeal was previously before the Board in December 2011 and April 2012.  In April 2012 the Board denied the appellant's claim.  The denial was appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Order, pursuant to a Joint Motion for Remand (JMR), the Court vacated and remanded the Board's decision.  The appellant and her attorney were notified by the Board of the Court's action in a May 2014 letter and encouraged to submit additional evidence or argument in support of the appellant's claim.  Additional argument from the appellant's attorney was received in July 2014.  

Of note, prior claims for DIC benefits under 38 U.S.C.A. § 1310 and § 1318 have previously and finally denied by VA, and are not currently on appeal before the Board.  

This matter is remanded to the agency of original jurisdiction (AOJ).  




REMAND

Pursuant to 38 U.S.C.A. § 1151, DIC shall be awarded for a qualifying additional disability or death of a Veteran in the same manner as if such additional disability or death were service connected.  For purposes of this section, a disability or death is a qualifying additional disability or death if it was not the result of the Veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).  

The Veteran's death certificate notes his cause of death as being due to respiratory arrest (no airway).  A terminal VA discharge summary, dated in September 2000, reflects that the Veteran was admitted to the Atlanta VA Medical Center (VAMC) in April 2000 for treatment of a right femoral neck fracture.  His course in the hospital was complicated by respiratory failure due to fat emboli prior to his right hip surgery.  His respiratory failure required intubation and mechanical ventilation.  He appeared to be recovering but subsequently developed pneumonia.  He also had significant bleeding from a traumatic nasogastric tube placement, and difficulty with the blood in his throat.  He was given a tracheostomy tube and later transferred from the medical intensive care unit (MICU) to the floor.  He was taken care of for one day then expired due to respiratory arrest.  

Relevant VA records include a physical therapy note dated May 11, 2000 (time: 12:18pm), which reflects that the Veteran had been transferred to the floor from the MICU after a long stay.  The Veteran reportedly shook his head yes/no but otherwise the therapist identified that she was unable to understand him.  It was reported that the Veteran still had his tracheostomy tube which he had tried to pull out that day.  

A medical management note (Intravenous (IV) therapy) dated May 11, 2000 (time: 23:52pm) reflected that the Veteran's IV was flushed by a nurse.  

A general nursing note dated May 12, 2000 (time: 00:18am) identified the Veteran as "alert and oriented to self."  The nursing note goes on to state, "[Veteran] pulled trach out and respiratory attempted t[o] replace trach.  [Dr. B.] CC was cal[l]ed and IOD were called.  [The Veteran] began to have trouble breathing and a code was called." 

In a May 2002 statement, the appellant alleged that while the Veteran was assigned to MICU, he had been monitored/restrained to keep him from pulling out his tracheostomy tube, feeding tubes, and oxygen.  Also, that when the Veteran had been assigned to the 9th (general) floor on May 11, 2000, he had been left unrestrained and pulled out his feeding tube and tracheostomy tube.  A member of the medical staff had been present and reinserted the tracheostomy tube.  According to the appellant, she had left the hospital at 7:15pm on May 11, 2000 and at the time of her departure the Veteran's arms were restrained.  As noted above, the Veteran was identified as having pulled out his tracheostomy tube, apparently after the 11:52pm IV flushing by a nurse, in the early morning hours of May 12, 2000 and subsequently died due to respiratory arrest.  In her statement, the appellant commented that she did not understand how the Veteran had removed his arms from the restraints and why he was not placed on a hospital floor where he could have been better monitored.  According to the appellant he had been placed in a room near the nursing station so the staff could reportedly observe him closely.  

The appellant filed a wrongful death claim under the Federal Tort Claims Act regarding the Veteran's death at the VAMC Atlanta.  In August 2004, the appellant accepted a settlement with VA for $150,000.  In the settlement agreement, VA and the U.S. government admitted no liability or fault in the death of the Veteran.  The appellant's representative currently contends that a settlement agreement for a substantial sum of money would not have been offered by the U.S. government if VA was not at fault in some way for the Veteran's death.  

Of record is a July 2006 VA medical opinion.  The Veteran's claims folders were reviewed.  The physician noted that medical records documented use of restraints and that that Veteran had pulled out his tracheostomy tube, coded, and then died.  The examiner found no evidence of improper management of the Veteran's care during his VA hospital stay in April and May 2000 prior to his death.  Instead, he noted that the Veteran's multiple severe chronic problems prior to the surgery compounded with his advanced age of 81 years resulted in his death.  

In its December 2011 remand, the Board requested that the AOJ obtain any available records associated with the appellant's wrongful death claim under the Federal Tort Claims Act.  Later in December 2011, the AOJ contacted VA's Regional Counsel in Decatur, Georgia and requested any relevant records pertaining to the decision, to include VA medical records.  In a reply email, the Regional Counsel identified that it did not have any VA medical records associated with the appellant's claim.  

In the March 2014 Joint Motion for Remand, the parties to this appeal agreed that the Board did not adequately address whether the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, nor did it adequately address whether the Veteran's death was due to an event not reasonably foreseeable.  Specifically, it was found that the Board did not address the Veteran's terminal hospitalization records, referenced above, and whether those records showed the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The Board also was noted not to have discussed whether the Veteran's removal of his tracheostomy tube was an event that was not reasonable foreseeable.  

The July 2006 opinion from the VA examiner on which the Board relied in deciding the appellant's claim, found that available medical records did not reflect evidence of improper management of the Veteran's care during his VA hospital stay in April and May 2000 prior to his death.  No further explanation was provided.  Here, in light of the specific instructions of the JMR, the Board believes an additional medical opinion should be obtain commenting on the specific evidence addressed by the March 2014 JMR and which addresses the language of 38 U.S.C.A. § 1151.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims folder, including a copy of this remand to a VA examiner for review.  

Specifically, the examiner should consider the appellant's contentions, as noted in the claims folders and in the body of the remand, above, in which she alleges that the Veteran was not sufficiently monitored by hospital staff which allowed for him to escape his restraints and pull out his tracheostomy tube (which appears to have led to his death during the early morning hours of May 12, 2000).  The examiner should also consider the medical evidence associated with the claims folders to include a report of July 2006 VA medical opinion, and a VA terminal discharge summary, dated in September 2000.  

Based on his/her review, the examiner should comment on the following:

a.  Based on the apparent use of restraints for the Veteran's safety (see July 2006 VA medical opinion along with the appellant's statements) and in light of the time line of events as documented in the available VA treatment records and terminal discharge summary, is it more likely than not (greater than 50 percent probability) that the Veteran was sufficiently and/or properly restrained, and that the proper protocols by VA medical personnel in monitoring the Veteran, given such apparent restraints, were followed?  

The Board notes that VA protocols would appear to reflect (most notably with psychiatric care) that if a patient is restrained during the course of his/her hospitalization, that the attending physician should assess the patient every 4 hours and re-order restraints accordingly, that nurses assess the patient every 2 hours and document as required, and that nursing assistants document the patient's vital signs and activities of daily living every 15 minutes while providing one-on-one observation (within arm's length at all times), as required by VA policy.

b. Is it more likely as not that the Veteran's death was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care/medical treatment to the Veteran during his hospitalization at the VAMC Atlanta from April 11, 2000, to May 12, 2000.  

c.  Was the Veteran's pulling out of his tracheostomy tube in the early morning hours of May 11, 2000/May 12, 2000 an event not reasonably foreseeable.  

The examiner is requested to provide a rationale for any opinion expressed that includes a discussion of the pertinent treatment records.

2. After completion of the above, the AOJ should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AOJ should furnish the appellant and her attorney with a supplemental statement of the case (SSOC), and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



